818 F.2d 862Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Earl WHITTED, Jr., Plaintiff--Appellant,v.Don JACOBS, individually;  Don Jacobs, District Attorney;Curtis L. Ellis, individually;  Curtis L. Ellis, SBI Agent;State Bureau of Investigation;  Superior Court Orders datedMay 19, 1986, Defendants--Appellees.

No. 86-1246.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 27, 1987.Decided May 12, 1987.
Before PHILLIPS, SPROUSE and WILKINS, Circuit Judges.
Earl Whitted, Jr., appellant pro se.
Raymond Earl Dunn, Sr., Dunn & Dunn;  Jacob Leonard Safron, Special Deputy Attorney General;  Ellen Bradshaw Scouten, Assistant Attorney General, for appellees.
PER CURIAM:


1
A review of the record and the district court's opinion discloses that this appeal from that court's order dismissing this civil rights action is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.  Whitted v. Jacobs, C/A No. 86-613-5 (E.D.N.C., Aug. 26, 1986).*


2
AFFIRMED.



*
 North Carolina's newly enacted Financial Privacy Act, referred to in Whitted's "Motion to Take Judicial Notice," does not undermine the propriety of the district court's entry of summary judgment in favor of the defendants in this case